                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

BRIAN HENDERSON and                               )
EUGENE HOFFMAN,                                   )
                                                  )
               Plaintiffs,                        )
                                                  )           No. 14-cv-09905
       v.                                         )
                                                  )           Judge Andrea R. Wood
CITY OF CHICAGO, et al.,                          )
                                                  )
               Defendants.                        )

                             MEMORANDUM OPINION AND ORDER

       Plaintiff Brian Henderson claims that after an incident with his landlord, the landlord’s

son, who is a Chicago police officer, conspired with his father and other police officers to have

Henderson arrested and prosecuted on false charges. Plaintiff Eugene Hoffman, another Chicago

police officer, claims that his employer retaliated against him for failing to go along with the

conspiracy. Together, Plaintiffs have brought this action against Defendants Charles Six Jr.,

Joseph McCarthy, Richard Scott, and the City of Chicago (“City”) based on the purported false

arrest and malicious prosecution of Henderson and the unlawful deprivation of Hoffman’s

property and liberty interests in his employment as a police officer. Now before the Court is

Defendants’ motion for summary judgment. (Dkt. No. 101.) For the reasons discussed below, the

motion is granted.

                                         BACKGROUND

       For purposes of the instant summary judgment motion, this Court draws all reasonable

inferences from the evidence in Plaintiffs’ favor. Aregood v. Givaudan Flavors Corp., 904 F.3d

475, 482 (7th Cir. 2018), reh'g denied (Oct. 30, 2018).
        This case stems from a dispute between a landlord and tenant on December 17, 2012 in

Chicago, Illinois. Henderson was staying at an apartment with his girlfriend, Tamika Humes,1

when her landlord, Charles Six Sr., arrived at the unit. (Defs.’ Joint Statement of Material Facts

(“DSOMF”), Case Suppl. Report, Ex. O, Dkt. No. 102.) The parties disagree about what

happened next. Defendants claim that Six Sr. and Christopher Schreck, a plumber, came to the

apartment to fix a leaky sink. (DSOMF, Ex. E, McCarthy Aff. ¶ 5.) They contend that when Six

Sr. attempted to enter the unit, Henderson shouted obscenities and pushed Six Sr., causing injuries

to his shoulder, hands, and lip. (Id.) Plaintiffs’ version of the incident differs significantly. They

contend that Henderson never touched Six Sr. Instead, Six Sr. and Schreck entered the apartment

without permission as Humes was getting out of the shower, with Six Sr. leaving only reluctantly

when Henderson found him and Schreck and asked them to leave. (Second Am. Compl. ¶¶ 13–15,

Dkt. No. 98.)2

        Whichever version of the incident is correct, it is undisputed that Six Sr. subsequently

called the police to lodge a battery complaint against Henderson. Chicago Police Officers


1
 The parties variously refer to this individual as Tamika Humes or Tamika Hughes. Since the police
documents in the record refer to “Tamika Humes,” the Court will adopt that spelling of her name. (Defs.’
Joint Statement of Material Facts (“DSOMF”), Ex. O, Case Suppl. Report, Dkt. No. 102.)
2
  The only version of the incident between Henderson and Six Sr. provided by Plaintiffs is found in
Hoffman’s affidavit in opposition to summary judgment. (Pls.’ SOAMF, Ex. 2, Hoffman Aff., Dkt. No.
113-2.) However, Hoffman’s account describes the incident as relayed to him by Henderson and Humes. In
deciding a motion for summary judgment, the Court must consider only evidence that would be admissible
at trial. Gustovich v. AT & T Commc’n, Inc., 972 F.2d 845, 849 (7th Cir. 1992); see also Fed. R. Civ. P.
56(e). Hearsay, or a prior statement offered in evidence to prove the truth of the matter asserted, is
generally inadmissible. Fed. R. Evid. 801(c). Hoffman was not present at the initial encounter, yet
Plaintiffs appear to be offering the version of the incident in his affidavit as proof of how the initial
encounter actually took place. That is not permissible. See Winskunas v. Bimbaum, 23 F.3d 1264, 1267–68
(7th Cir. 1994) (affirming summary judgment where plaintiff relied on inadmissible hearsay to oppose it).
The Court therefore declines to consider those statements in Hoffman’s affidavit that are derived entirely
from Humes and Henderson’s hearsay account of the incident to the extent such statements are offered to
support the truth of that account.




                                                   2
Hoffman and Sue Heneghan were dispatched to investigate the claim. (DSOMF ¶ 8.) Hoffman

claims that he and Heneghan first met with Six Sr., who told them that a tenant had attacked him

and also immediately offered that his son was a Chicago police officer. (Pls.’ Statement of

Additional Material Facts (“PSOAMF”), Ex. 2, Hoffman Aff. ¶ 10, Dkt No. 113.)3 When

Hoffman and Heneghan questioned him about the event, Six Sr. repeatedly changed stories about

how his injury occurred—first asserting that he entered the apartment out of concern for Humes’s

safety, and then contending that he and Schreck entered to fix the sink, before finally stating that

he never entered the apartment and that Henderson had charged out and pushed Six Sr. down the

stairs. (Id. ¶¶ 16–22, 38.) Hoffman did not see any sign of injury on Six Sr. (Id. ¶ 13.) Hoffman

and Heneghan then went to Humes’s apartment to hear Henderson and Humes’s version of the

encounter, which was that Six Sr. and someone unknown to them had entered the apartment

uninvited and that Henderson asked them to leave. (Id. ¶¶ 27–28.) Hoffman and Heneghan then

spoke to Six Sr. again. They told Six Sr. they did not believe he was attacked and would not be

arresting Henderson because they did not have probable cause to arrest him for battery. (Id. ¶ 42.)

Hoffman contends Six Sr. never asked him or Heneghan to prepare a police report. (Id. ¶ 43.)

        After the police visit, Six Sr. contacted his son, Defendant Charles Six Jr., a Chicago

police officer. (DSOMF ¶ 3.) It is undisputed that Six Sr. told Six Jr. that Henderson had attacked



3
 Hoffman’s affidavit is not sworn and does not comply with the requirements for an unsworn declaration
under 28 U.S.C. § 1746. Indeed, Hoffman’s affidavit references Section 1-109 of the Illinois Code of Civil
Procedure, rather than the laws of the United States of America, as the basis for its submission in this case.
While that certification might be sufficient in Illinois state court, it does not meet the requirements of
§ 1746 for use in federal court. See Boecherer v. Burling Bank, 2009 WL 4544695, at *4 (N.D. Ill. Dec. 1,
2009) (explaining that where an affiant submits an affidavit in federal court, the penalty of perjury under
Section 1-109 of the Illinois Code of Civil Procedure would not apply, and thus an affidavit sworn
pursuant to Illinois code does not meet the requirements of § 1746). In addition, the affidavit is not dated,
which is an express requirement of § 1746. Although the Court could strike the affidavit as procedurally
improper, the Court declines to do so given that it appears Hoffman could readily resubmit his testimony in
an acceptable format and, in any case, the contents are not sufficient to prevent summary judgment in
Defendants’ favor.


                                                     3
him by slamming Six Sr. with a door and attempting to push him over the railing and down the

stairs, causing him injuries. (DSOMF ¶¶ 4–6.) It is also undisputed that Six Jr. observed blood on

Six Sr.’s lip and bruising on the back of his hands. (DSOMF ¶ 9.) After Six Sr. told his son he

wanted to file a police report, Six Jr. drove his father to the nearest police station. (Id. ¶ 10; Ex. A,

Six Jr. Dep., 19:10–11.) There, Six Sr. also filed a complaint against the responding officers for

refusing to prepare a police report or arrest Henderson in response to Six Sr.’s initial police call.

(Id. ¶ 36.) At some point, Otten witnessed Six Sr. sign a felony criminal complaint against

Henderson. (Id. ¶ 22.)4 After receiving Six Sr.’s complaint, Officers Kenneth Kamien and

Kimberly Otten arrested Henderson at the apartment and brought him to a police station.

(Id. ¶¶ 10–17.)

        Defendant Joseph McCarthy, a detective with the Chicago Police Department assigned to

investigate aggravated batteries, received the assignment to investigate the alleged battery against

Six Sr. (Id. ¶¶ 23–24.) McCarthy spoke to Kamien and Otten to get their understanding of the

case. (Id. ¶ 27.) He also spoke to Six Sr. and Schreck, who said Henderson had shoved Six Sr., as

well as Henderson and Humes, who denied such an altercation took place. (Id. ¶¶ 25, 28–29; Ex.

E, McCarthy Aff., ¶¶ 5, 7–8.) Photographs were taken of the alleged injuries on Six’s Sr.’s

shoulder, hands, and lip. (DSOMF ¶ 26.) Six Jr. spoke to McCarthy but did not direct that

criminal charges be filed against Henderson. (Id. ¶ 30.) McCarthy relayed the information he had

received to the Assistant State Attorney’s Office (“ASA”), which interviewed all the witnesses

and approved felony charges against Henderson. (Id. ¶¶ 31–32.) For felony charges to be

approved, they generally needed to be called in by a detective. (PSOAMF, Ex. 4, McCarthy Dep.,

19:16–18.) A Cook County Circuit Court Judge found probable cause to detain Henderson on


4
 The record is somewhat unclear as to when exactly during Six Sr.’s visit to the station he signed the
criminal complaint.


                                                    4
December 19, 2012. (DSOMF ¶ 54.) Henderson was ultimately found not guilty of aggravated

battery during a criminal court proceeding on March 25, 2014. (Id. ¶ 55.)

        At some point after Henderson’s arrest, Hoffman asserts that his lieutenant commander,

Defendant Richard Scott, asked Hoffman how he could believe Henderson’s account over that of

a police officer’s father. (PSOAMF ¶ 22.) A few days after the arrest, Scott split up Hoffman and

Heneghan and took them both off their current patrol beat. (DSOMF, Ex. J, Scott Dep., 13:12–

20.) On February 8, 2013, Hoffman received notification of Six Sr.’s complaint that Hoffman and

Heneghan refused to provide Six Sr. a police report or arrest Henderson. (DSOMF ¶ 38, Ex. K,

Def. City of Chicago’s First Requests for Admission, ¶¶ 4–5.) Hoffman disputed the allegations

and requested a disciplinary screening investigation. (DSOMF ¶¶ 41–43.) That investigation

recommended Hoffman receive a 3-day suspension, to which Hoffman objected. (DSOMF ¶¶ 44–

45.) After the Chicago Police Board failed to overturn that recommendation, Hoffman received

the unpaid suspension. (DSOMF ¶ 46; PSOAMF ¶ 25.) Scott was not involved in the disciplinary

screening proceedings that resulted in Hoffman’s suspension. (DSOMF ¶ 48.) As of October 12,

2017, Hoffman was still employed as a Chicago police officer. (DSOMF ¶ 62.)

        On December 10, 2014, Plaintiffs filed this lawsuit against Defendants. Plaintiffs’ Second

Amended Complaint asserts false arrest claims against Defendants Six Jr. and McCarthy for

Henderson’s arrest (Count I), a due process claim against Defendant Scott for depriving Hoffman

of liberty and property interests in his employment (Count II), an indemnification claim against

the City (Count III), a conspiracy claim against all Defendants (Count IV), and a malicious

prosecution claim against the Officer Defendants (Count V).5 Now pending before the Court is

Defendants’ motion for summary judgment on all counts. (Dkt. No. 101.)


5
 These are the only claims remaining in the case. The Court dismissed various other claims and
Defendants on September 30, 2016. (Minute Entry, Dkt. No. 60; Mem. Op., Dkt. No. 64.)


                                                   5
                                          DISCUSSION

       Under Federal Rule of Civil Procedure 56, a “court shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). The court may grant summary judgment on

“each claim or defense—or [on] part of each claim or defense.” Id. In evaluating a summary

judgment motion, the nonmoving party’s evidence “is to be believed, and all justifiable inferences

are to be drawn in his favor.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). But

“favor toward the nonmoving party does not extend to drawing inferences that are supported by

only speculation or conjecture.” Fitzgerald v. Santoro, 707 F.3d 725, 730 (7th Cir. 2013) (internal

citation and quotation marks omitted). “The moving party is ‘entitled to a judgment as a matter of

law’ [where] the nonmoving party has failed to make a sufficient showing on an essential element

of [its] case with respect to which [it] has the burden of proof.” Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986).

       I.      False Arrest

       Henderson first contends that Defendants Six Jr. and McCarthy caused him to be arrested

for aggravated battery despite not having probable cause to arrest him. A false arrest claim

contends that a plaintiff was arrested without probable cause in violation of the Fourth

Amendment. Brooks v. City of Chicago, 564 Ff.3d 830, 832 (7th Cir. 2009). For an individual to

be liable in a § 1983 action, he must have caused or participated in the alleged constitutional

deprivation. Jenkins v. Keating, 147 F.3d 577, 583 (7th Cir. 1998). Thus, to be liable for a false

arrest, an individual must either have made the arrest or caused it to happen. See Acevedo v.

Canterbury, 457 F.3d 721, 723 (7th Cir. 2006).




                                                 6
       It is well-established that “[a] finding of probable cause absolutely bars a claim for false

arrest under § 1983.” Reynolds v. Jamison, 488 F.3d 756, 765 (7th Cir. 2007). While probable

cause does not require evidence sufficient to support a conviction, it does demand more than a

bare suspicion of criminal activity. Holmes v. Vill. of Hoffman Estate, 511 F.3d 673, 679 (7th Cir.

2007). Courts assess probable cause objectively by looking at the conclusions that the arresting

officer “reasonably might have drawn from the information known to him rather than his

subjective reasons for making the arrest.” Id. Moreover, probable cause is determined at the time

of the arrest. Gonzalez v. City of Elgin, 578 F.3d 526, 537 (7th Cir. 2009) (“A police officer has

probable cause to arrest a person if, at the time of the arrest, the facts and circumstances within

the officer’s knowledge ... are sufficient to warrant a prudent person, or one of reasonable caution,

in believing, in the circumstances shown, that the suspect has committed, is committing, or is

about to commit an offense.”) (internal citations omitted). Simply put, if there was probable cause

to arrest Henderson at the time of the arrest, then he is barred from proceeding on his false arrest

claim. See Morfin v. City of E. Chicago, 349 F.3d 989, 997 (7th Cir. 2003).

       Henderson asserts false arrest claims against McCarthy and Six Jr. Specifically, he

contends that Six Jr. conspired with Six Sr. to falsely claim that Henderson assaulted Six Sr., and

that Six Jr. and McCarthy caused Henderson to be arrested despite knowing no probable cause

existed for his arrest. Henderson does not dispute that neither McCarthy nor Six Jr. was present at

Henderson’s arrest. (DSOMF ¶¶ 18–19.)

       With respect to McCarthy, Henderson contends that the detective, despite knowing that

Hoffman and Heneghan found no probable cause to arrest Henderson, conducted his own

investigation and recommended to the ASA that the felony charge of battery be brought against

Henderson. (Pl.’s Opp’n to Defs.’ Mot. for Summ. J at 2–3, Dkt. No. 114.) While McCarthy




                                                  7
disputes this interpretation of the evidence, the Court notes that he testified that he conducted the

post-arrest investigation of Six Sr.’s claim and relayed the information obtained to the ASA.

(DSOMF ¶¶ 31–32.; PSOAMF, Ex. 4, McCarthy Dep., 19:16–18; 25:21–28:8.) Since McCarthy

acknowledges that felony charges generally require a detective’s go-ahead for the ASA to

approve them, the Court can reasonably infer that McCarthy endorsed the charging of Henderson

for aggravated battery. That said, helping charge Henderson with a crime is not the same as

helping arrest him for one. Henderson points to no evidence suggesting that McCarthy was aware

of the situation with Henderson and Six Sr. until after Officers Kamien and Otten arrested

Henderson. (DSOMF ¶ 24.) Even if McCarthy advised the ASA to charge Henderson after a

phony investigation, as Henderson contends, McCarthy cannot be liable for Henderson’s initial

detention. See Acevedo, 457 F.3d at 723. The Court therefore grants summary judgment to

McCarthy with respect to the false arrest claim.

        Six Jr. also contends he was not personally involved in Henderson’s arrest. He argues that

he merely accompanied his father to the police station and informed an officer there that he was a

fellow police officer. Henderson, however, claims that Six Jr. actually conspired with Six Sr. to

fabricate a story about Henderson assaulting Six Sr., and then used Six Jr.’s position as an officer

as leverage to ensure the officers receiving the report took action against Henderson. Six Jr.

admits that he told officers he was an off-duty police officer. (DSOMF ¶ 12.) But he contends he

did so as a professional courtesy. In drawing all reasonable inferences in favor of Henderson, the

Court finds that a reasonable jury could conclude that Six Jr. identified himself as a police officer

to curry favor with or otherwise influence the would-be arresting officers.

       The problem for Henderson, however, is that he presents no evidence to suggest that Six

Jr. told his father to make a false police report or assisted him in fabricating a lie about Henderson




                                                   8
assaulting Six Sr. Even if the Court assumes that Six Sr. made a false report to get Henderson

arrested, Plaintiffs have provided no evidence from which a jury could infer that Six Jr. knew his

father was lying. To the contrary, Plaintiffs’ own response memorandum suggests that Six Sr.

called his son and told him that Henderson assaulted him. (Pl. Opp’n at 2.) And in their response

to Defendants’ statement of material facts, Plaintiffs admit that Six Sr. told Six Jr. that he had

been attacked by Henderson and that Henderson had slammed Six Sr. with a door and attempted

to push him over the railing and down the stairs. (Pls.’ Resp. to Defs.’ Statement of Material Facts

(“PRSOMF”) ¶¶ 3–6, Dkt. No. 115.) Moreover, Plaintiffs further admit that Six Sr. told Six Jr.

that he was injured in the altercation and that Six Jr. actually saw blood and bruising on his father.

(Id. ¶ 9.) Finally, Plaintiffs admit that Six Jr. told the officers at the station that he was an off-duty

police officer “as a courtesy because he had a firearm on his person.” (Id. ¶ 12.) The only

reasonable inference from this series of events is that if Six Sr. lied to the investigating police

officers about what happened with Henderson, he also lied to his son, Six Jr.

        If Six Jr. did not assist Six Sr. in concocting a lie about Henderson, then the extent of Six

Jr.’s involvement is that he drove his father to the police station and informed the other officers

that he was also a police officer. That is not enough to suggest that Six Jr. caused Henderson’s

arrest to happen. See Maltby v. Winston, 36 F.3d 548, 559 (7th Cir. 1994) (no personal

involvement found where officer knew nothing of an alleged constitutional deprivation). While

the Court will draw all reasonable inferences in Henderson’s favor, he must produce some

evidence other than his own unsupported allegations that Six Jr. conspired with his father. To

create a genuine issue of material fact needed to survive summary judgment, Henderson must

dispute Six Jr.’s evidence such that a reasonable jury could find that he personally participated in

Henderson’s arrest. See, e.g., Stokes v. Bd. of Educ. of Chicago, 599 F.3d 617, 619, 622 (7th Cir.




                                                    9
2010). Since he has not done so, the Court grants summary judgment in favor of Six Jr. with

respect to the false arrest claim.

        Even if Henderson had produced sufficient evidence suggesting that Six Jr. was personally

involved in his arrest, no reasonable jury would be able to find a lack of probable cause for

Henderson’s arrest. Whether Six Jr. intended to pressure officers at the police station into

arresting Henderson is irrelevant: what matters is whether a reasonable officer, looking at the

totality of the circumstances, would have believed Henderson probably committed an offense. See

United States v. Howard, 883 F.3d 703, 707. (“Probable cause does not require an actual showing

of criminal activity, or even that the existence of criminal activity is more likely true than not;

instead, probable cause merely requires that a probability or substantial chance of criminal

activity exists.”) Here, Six Sr. swore out a criminal complaint that Henderson assaulted him and,

in Plaintiffs’ own version of the story, told Six Jr. the same. In deciding to arrest someone for

conduct he did not witness himself, a police officer may rely on information provided by the

victim or an eyewitness that the officer reasonably believes is telling the truth. Pasiewicz v. Lake

Cty. Forest Pres. Dist., 270 F.3d 520, 524 (7th Cir. 2001). Any reasonable jury would find that a

reasonable officer, faced with an account of an assault made by an apparent victim, would have

probable cause to place the alleged assailant under arrest.

        Whether Six Sr. was actually lying about the assault does not matter because there is no

evidence that Six Jr. or the arresting officers, Kamien and Otten, believed Six Sr. was lying.

While Hoffman and Heneghan may not have found Six Sr. credible when they met him, Six Jr.

heard Six Sr.’s version of events at a different point in time. Plaintiffs provide no evidence to

suggest Six Sr. repeatedly changed the story he told his son (as he did with Hoffman and

Heneghan), and Six Sr. swore out a criminal complaint against Henderson in writing and under




                                                  10
oath. The issue before this Court is whether there was probable cause to arrest Henderson for

aggravated battery, not whether Henderson actually committed the battery. Against this backdrop,

no reasonable juror could find, given the totality of the circumstances known to Six Jr. at the time,

that it was unreasonable for him to have believed that Henderson assaulted Six Sr.6

        The Court therefore grants summary judgment with respect to the false arrest claim in

favor of Defendants Six Jr. and McCarthy.

        II.     Due Process Deprivation of Liberty and Property

        Although somewhat unclear, in Count II, Hoffman appears to be claiming that Defendant

Scott violated the Due Process Clause of the Fourteenth Amendment in two ways: first, Scott

deprived him of the occupational liberty to pursue his calling as a police officer, and second, Scott

deprived Hoffman of his property right in his position.

        The Court first turns to Hoffman’s occupational liberty claim. The right to occupational

liberty has long been recognized as protected by the Due Process Clause of the Fourteenth

Amendment. Wroblewski v. City of Washburn, 965 F.2d 452, 455 (7th Cir. 1992) (noting that

“[t]he concept of liberty protected by the due process clause has long included occupational

liberty—the liberty to follow a trade, profession, or other calling”) (internal quotation omitted).

However, “[i]t is the liberty to pursue a calling or occupation, and not the right to a specific job,

that is secured by the Fourteenth Amendment.” Id. That is, “the employee's good name,

reputation, honor or integrity must be called into question in such a manner that makes it virtually

impossible for the employee to find new employment in his chosen field.” Townsend v. Vallas,

256 F.3d 662, 670 (7th Cir. 2001).




6
 The existence of probable cause also dooms Six Sr.’s false arrest claim against McCarthy, in addition to
and apart from the lack of McCarthy’s personal involvement in the arrest.


                                                   11
       Viewed in the light most favorable to him, Hoffman suggests he has a protected liberty

interest in his employment as a Chicago police officer and that Scott interfered with that interest

by (1) separating him from his partner, (2) assigning him to work at a school instead of on the

streets, and (3) not attempting to prevent his three-day suspension without pay. (PSOAMF ¶¶ 23–

26.) But while these actions may have made Hoffman’s time at work less pleasant for him, at no

point does Hoffman claim or present evidence that he was fired or otherwise prevented from

pursuing the occupation of a police officer. Performing certain tasks within your job or working

with certain individuals does not equate to a protected liberty interest in a given occupation. See

Bigby v. City of Chicago, 766 F.2d 1053, 1057 (7th Cir. 1985) (“[A] particular rank in the police

force is not an occupation.”) Here, Hoffman has presented no evidence to suggest he was unable

to actually work in his chosen occupation as a police officer. Because he cannot show that Scott

interfered with his occupational liberty interest, Hoffman cannot succeed on this argument for a

violation of his due process rights.

       The Court next addresses Hoffman’s argument that Scott violated Hoffman’s property

interest in his employment. In any due process case where the deprivation of property is at issue,

“the threshold question is whether a property interest actually exists.” Buttitta v. City of Chicago,

9 F.3d 1198, 1201 (7th Cir. 1993). “[A] property interest is not constitutionally cognizable unless

a person has a legitimate claim of entitlement to the benefit.” Id. at 1202 (internal citation

omitted). In the employment context, property interests in a position only exist when an

employer’s discretion is “clearly limited so that the employee cannot be denied employment

unless specific conditions are met.” Colburn v. Trustees of Indian Univ., 973 F.2d 581, 589 (7th

Cir. 1992).




                                                 12
       Here, Hoffman has done nothing to delineate the source of his claimed property interest in

his employment. Without a cognizable property interest to evaluate, the Court cannot find that

Hoffman has a legitimate claim of entitlement to his position. See Licari v. City of Chicago, 298

F.3d 664, 668, 668 n.4 (7th Cir. 2002) (failing to specifically allege a property interest dooms a

claim for a due process violation). Moreover, even if Hoffman had articulated the basis for a

protected property interest, it is undisputed that he did, in fact, receive process in the form of a

disciplinary hearing. While the outcome of the hearing was not in his favor, Hoffman’s

suspension came only after he had received that process. (PRSOMF ¶¶ 39–45.) In fact, Hoffman

admits that he was able to request the disciplinary screening and present his side of the story. (Id.

¶¶ 42–43.) He does not explain why the process he received was in any way insufficient.

       In sum, while Hoffman argues in big, bold strokes that Scott abused his power to deprive

Hoffman of property rights in his employment position, he offers no argument, legal authority, or

evidence as to what the property interest in his position was, what the source of that interest was,

what process he thought he was due, whether he received the process he believed was due to him,

or why the process he received was not sufficient. Hoffman has therefore provided no basis for

the Court to find any violation of his due process rights under the Fourteenth Amendment. The

Court therefore grants summary judgment for Scott with respect to Count II.

       III.    Malicious Prosecution

       In Count V, Plaintiffs assert a malicious prosecution claim against Defendants McCarthy,

Scott, and Six Jr. but do not specify whether they intend to bring this claim under federal or state

law. While Plaintiffs do not appear to dispute Defendants’ contention that the claim was brought

pursuant to Illinois state law, the Second Amended Complaint purports to bring all counts as




                                                  13
violations of federal law. Out of an abundance of caution, the Court will address both the

potential federal and state law bases for the malicious prosecution claim.

        Turning first to any potential claim for malicious prosecution under state law, any such

claim is barred by the statute of limitations. Section 8-101(a) of the Illinois Local Government

and Governmental Employees Tort Immunity Act provides that “[n]o civil action ... may be

commenced in any court against a local entity or any of its employees for any injury unless it is

commenced within one year from the date that the injury was received or the cause of action

accrued.” 745 ILCS 10/8-101(a); Williams v. Lampe, 399 F.3d 867, 870 (7th Cir. 2005) (“Illinois

local governmental entities and their employees ... benefit from a one-year statute of limitations

for ‘civil actions’ against them.”) In Illinois, a cause of action for malicious prosecution accrues

when the criminal proceeding on which it is based has been terminated in the plaintiff’s favor.

Ferguson v. City of Chicago, 820 N.E.2d 455, 459 (Ill. 2004).

        In Henderson’s case, the Circuit Court of Cook County entered a finding of not guilty on

March 25, 2014. (DSOMF, Ex. M, Disposition Sheet at 3, Dkt. No. 102.) Henderson therefore

had until March 25, 2015 to file a complaint alleging a malicious prosecution claim. Instead,

Henderson filed a motion for leave to file an amended complaint on April 30, 2015, filed his

Amended Complaint on September 30, 2015, and finally filed his Second Amended Complaint on

July 27, 2017. Henderson does not dispute that he failed to assert a malicious prosecution claim

before April 30, 2015.7 (PRSOMF ¶ 56.) Nor does Henderson contest that his claims accrued, at

the latest, on April 25, 2015. As such, he has effectively conceded that his state law malicious

prosecution claim is barred by the statute of limitations. See Bonte v. U.S. Bank, N.A., 624 F.3d

7
 While Plaintiffs filed a different motion for leave to file an amended complaint on March 26, 2015, that
proposed complaint only purported to add new defendants and did not include a count of malicious
prosecution against any defendant. (Pls.' First Mot. for leave to file Am. Compl., Dkt. No. 22–1.) After
Plaintiffs filed a second motion for leave to amend on April 30, 2015, the Court struck the earlier motion.
(Order, Dkt. No. 29.)


                                                    14
461, 466 (7th Cir. 2010) (“Failure to respond to an argument ... results in waiver.”) And so the

Court finds that Henderson’s state law malicious prosecution claim (to the extent he seeks to

assert one) is time-barred.

       But as the Court noted earlier, Henderson may have intended to bring what he labels as a

“malicious prosecution” claim pursuant to federal law. Of course, “[t]here is no such thing as a

constitutional right not to be prosecuted without probable cause.” Manuel v. City of Joliet, 903

F.3d 667, 670 (7th Cir. 2018) (internal citation omitted). Thus, the Court understands that the

basis for any “malicious prosecution” claim that Henderson might assert would have to lie in the

Fourth Amendment and the alleged lack of probable cause for Henderson’s pretrial detention. See

Lewis v. City of Chicago, 914 F.3d 472, 474–76 (7th Cir. 2019) (wrongful pretrial detention may

be remedied under § 1983 as a violation of the Fourth Amendment). Henderson could only

plausibly bring such a claim against McCarthy; as discussed above, neither Scott nor Six Jr. were

involved in the post-arrest detention and prosecution of Henderson. Henderson contends that

McCarthy advised the ASA to prosecute Henderson on the charge of aggravated battery despite

knowing Hoffman and Heneghan had found no probable cause to arrest Henderson.

       But the test for probable cause is an objective one: an officer’s subjective belief as to the

legal basis for a prosecution is irrelevant. Graham v. Connor, 490 U.S. 386, 398 (1989). Here, at

the time McCarthy spoke to the ASA about the possibility of charging Henderson, he had a sworn

criminal felony complaint from Six Sr. (DSOMF, Ex. G), as well as the accounts of both Six Sr.

and Schreck that Henderson had physically attacked Six Sr. (DSOMF, Ex. O.) That Hoffman and

Heneghan decided not to arrest Henderson does not mean there was no probable cause for

Henderson’s arrest and detention. What matters is whether an officer in McCarthy’s situation

would reasonably have believed he had probable cause to advocate for Henderson’s continued




                                                15
detention and prosecution. Based on the facts adduced in this case, no reasonable jury could find

that there was no probable cause for Henderson’s arrest and detention. The Court therefore grants

summary judgment on the federal unlawful pretrial detention claim (to the extent Henderson

seeks to bring one) in favor of the Defendants.

       IV.     Conspiracy

       Lastly, in Count IV, Plaintiffs assert a conspiracy claim under § 1983 against all

Defendants for allegedly conspiring to arrest, detain, and prosecute Henderson despite knowing

he had committed no crime. “[C]onspiracy is not an independent basis of liability in § 1983

actions.” Smith v. Gomez, 550 F.3d 613, 617 (7th Cir. 2008). Rather, “the function of conspiracy

doctrine is merely to yoke particular individuals to the specific torts charged in the complaint.”

Jones v. City of Chicago, 856 F.2d 985, 992 (7th Cir. 1988). “To establish § 1983 liability through

a conspiracy, a plaintiff must [establish that] (1) a state official and private individual(s) reached

an understanding to deprive plaintiff of his constitutional rights; and (2) those individual(s) were

willful participants in joint activity with the State or its agents.” Logan v. Wilkins, 644 F.3d 577,

583 (7th Cir. 2011). A plaintiff must also demonstrate both an agreement among defendants to

deprive the plaintiff of those rights and that actual deprivations of those rights occurred in the

form of overt acts in furtherance of the agreement. Scherer v. Balkema, 840 F.2d 437, 442 (7th

Cir. 1988).

       As discussed above, the Court has granted summary judgment in favor of the Defendants

on all counts in this matter alleging substantive constitutional violations. Since conspiracy is not

an independent basis for liability, Henderson cannot bring a § 1983 conspiracy claim against any

of the Defendants. The Court therefore grants summary judgment to the Defendants on the

conspiracy count as well. And since no claims remain against any of the individual Defendants in




                                                  16
the case, the Court also grants summary judgment in favor of the City with respect to Plaintiffs’

claim for indemnification (Count III).

                                         CONCLUSION

       For the foregoing reasons, Defendants’ motion for summary judgment (Dkt. No. 101.) is

granted in its entirety. The Clerk will enter Judgment in favor of Defendants.


                                                     ENTERED:



Dated: September 30, 2019                            __________________________
                                                     Andrea R. Wood
                                                     United States District Judge




                                                17
